Citation Nr: 0319555	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  96-25 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for a skin disability, 
claimed as the result of an undiagnosed illness.

3.	Entitlement to service connection for tremors, claimed 
as the result of an undiagnosed illness.

4.	Entitlement to special monthly pension by reason of the 
need for aid and attendance.


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to April 
1968, from October 1982 to October 1986, and from September 
1990 to June 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 1998 and March 1999 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).

The case was previously remanded by the Board in September 
2000 for additional development.  The case must again be 
remanded due to changes in the law and for additional 
development.

The veteran testified at a personal hearing before the 
undersigned member of the Board in May 2000 and a transcript 
of that hearing has been associated with the record on 
appeal.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The Board attempted to notify the veteran of the provisions 
of the VCAA and his obligations under the law by sending a 
letter dated March 10, 2003.  However, a recent decision by 
the United States Court of Appeals for the Federal Circuit 
has impacted the Board's ability to send this type of letter.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003).  The decision noted that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," is contrary to 38 U.S.C.A. § 5103, which 
allows a one year period.  Accordingly, the Board finds that 
VA has not satisfied its duty under the VCAA to notify and 
assist the veteran with regards to his claim, and the case 
must be remanded to the RO.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain evidence that must be 
obtained to comply with the VCAA and the duty to assist.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  The 
evidence suggests that the veteran has been receiving 
treatment from the VA medical center in Birmingham, Alabama.  
The RO should obtain any treatment records from this facility 
since June 1991.  Decisions of the Board must be based on all 
of the evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. 
App. 473 (1994).  Therefore, the RO should obtain copies of 
all medical records from the VA Medical Center in Birmingham, 
Alabama.  Additionally, the RO should again attempt to obtain 
the veteran's service medical records covering the periods 
from February 1960 to April 1968 and from September 1990 to 
June 1991.  These records were most recently requested in 
December 2000.  If the records are unavailable, the RO should 
seek confirmation of that fact.

Additionally, because VA has not sent appropriate notice 
under the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  Accordingly, the Board finds that the 
case must be remanded to the RO for the following action:

1.	The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for his hypertension, his 
skin disability, and his tremors.  The RO 
should obtain the veteran's medical 
records from the VA Medical Center in 
Birmingham, Alabama dated from June 1991 
to the present.  

2.	The RO should contact the National 
Personnel Records Center and obtain the 
veteran's service medical records from 
February 1960 to April 1968, and from 
September 1990 to June 1991.  All 
reasonable efforts should be made to 
obtain this evidence.  If the records are 
unavailable, ask for specific 
confirmation of that fact.

3.	The RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a) (2002)

4.	Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.








	                  
_________________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




